Citation Nr: 1612885	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  16-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for anal cancer with metastasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from March 1980 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with anal squamous cell carcinoma in 2014.  He contends that his symptoms in December 2012 and in 2013 were not adequately diagnosed as being cancer.

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation -the failure to diagnose - resulted in additional disability or death."  Roberson v. Shinseki, 22 Vet. App. 358 (2009), aff'd Roberson v. Shinseki, 607 F.3d 809 (2010). 

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809 (2010). 

In December 2012, the Veteran sought treatment for rectal bleeding.  He reported no history of constipation and no history of colon cancer.  Upon examination, no external lesions, no nodules, and no rectal masses were noted.  The assessment was "rectal bleeding, probably hemorrhoids."  The Veteran was to use suppositories, have a high fiber diet, and be rechecked if the condition continued. 

In January 2013, the Veteran underwent a colonoscopy with resulted in findings of "a few internal hemorrhoids".

In July 2013, the Veteran sought treatment and complained of "for the last 3 weeks" having drops of blood with every normal bowel movement.  He wished to have his hemorrhoids cauterized.

In October 2013, the Veteran again sought treatment.  He reported that the bleeding had been happening "off and on" since January 2013.  

A November 2013 VA record reflects that the Veteran continued to have problems with the internal hemorrhoid, and reported that he has bleeding at least twice a month.  It was further noted that he has had "more frequent episodes of rectal bleeding lately.  Review of his medications shows he is on minuscule doses of stool softeners and is on 'no' fiber."  Upon examination, the Veteran's "previously thrombosed right posterior external hemorrhoid was seen and all three internal hemorrhoids were enlarged."  There was no active bleeding noted.  The examiner noted that both internal and external hemorrhoids were seen and the Veteran needed dietary fiber.  

A February 9, 2014 VA record reflects that the Veteran's internal hemorrhoids had not resolved with the addition of docusate and psyllium and he "continues to have some rectal bleeding almost daily."  On rectal examination, the examiner noted that the posterior and left lateral anal canal was very friable.  The examiner was unable to do an anoscopy.  The Veteran was tender to palpation.  The Veteran also reported possible left inguinal hernia and he would "appreciate having the left groin assessed." The assessment included a plan for anoscopy with biopsies of anal canal "tomorrow is OR." 

A February 11, 2014 VA clinical record reflects that the Veteran was sedated for evaluation with anoscopy with possible internal hemorrhoidal banding, and possible anal mucosal biopsy.  While the Veteran was sedated, the examiner felt a ridge of tissue along the left lateral aspect of the anus.  Excision of the tissue was done, and the Veteran was subsequently diagnosed with cancer.

The claims file includes a May 2015 VA clinical opinion.  The clinician found no objective evidence to support a claim that there was a failure on the part of VA to timely diagnose and/or treat the Veteran.  As rationale, the clinician stated that the Veteran's mass was not found until February 2014 when the a rectal examination was performed, this time under sedation.  

An addendum opinion is needed to address whether, considering the Veteran's complaints and symptoms in December 2012, July 2013, and/or November 2013, a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment earlier.  That is, should the Veteran have been placed under sedation at those times for examination.  

In addition, the 2015 VA clinician possibly indicated that there was a repeat colonoscopy in November 2013; however the clinical record only reflects a digital rectal examination; thus, clarification and/or additional records should be obtained.  

Finally, the Veteran has reported that he has seen a private clinician; however, he has not provided VA with clinical records or authorization for it to obtain any such records.  He should be provided with another opportunity to do so.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify all providers from whom he has received treatment for his carcinoma and hemorrhoids, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records of a November 2013 colonoscopy if one was performed. 

2.  Obtain a supplemental opinion from the May 2015 clinician, or another qualified provider if that provider is not reasonably available.  The examiner should review the record as well as the Veteran's contentions that the Veteran suffered a permanent or chronic disability as a result failure to diagnosis anal cancer and provide an opinion.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

Based on a review of the record, the clinician should address the following:

(a)  Did VA fail to diagnose or treat a preexisting condition that ultimately resulted in the Veteran's anal cancer? 

(b) If the answer to (a) is yes, should a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably have diagnosed the condition and rendered treatment? 

(c)  If the answer to (b) is yes, did the Veteran suffer additional disability which probably would have been avoided if proper diagnosis and treatment had been rendered. 

In responding, the examiner should consider the Veteran's complaints and symptoms in December 2012, July 2013, and/or November 2013 and whether it is likely that the Veteran had cancer in December 2012 (when he first reported bleeding), or in July 2013, or in November 2013 and if so, whether it is likely that it would have been found at that time if the Veteran had an examination under sedation. \

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Following completion of the above, readjudicate the issue of appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




